         Case 2:21-cv-00133-PLD Document 7 Filed 01/28/21 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONELL WILLIAMS,                           :
        Plaintiff                          :
                                           :              No. 1:21-cv-114
              v.                           :
                                           :              (Judge Rambo)
JOHN WETZEL, et al.,                       :
        Defendants                         :

                                 MEMORANDUM

       On January 21, 2021, pro se Plaintiff Ronell Williams (“Plaintiff”), who is

currently incarcerated at the State Correctional Institution Fayette in LaBelle,

Pennsylvania (“SCI Fayette”), initiated the above-captioned case by filing a

complaint pursuant to 42 U.S.C. § 1983 against Defendants John Wetzel (“Wetzel”);

C.O. John Doe 1; Superintendent Laurel Harry (“Harry”); John Doe 2, a dentist at

SCI Camp Hill; Superintendent Mark Capozza (“Capozza”), and John Doe 3, a

dentist at SCI Fayette. (Doc. No. 1.) Plaintiff has also filed a motion for leave to

proceed in forma pauperis. (Doc. No. 5.) Pursuant to the Prison Litigation Reform

Act of 1995 (“PLRA”), 1 the Court will perform its mandatory screening of the

complaint. For the reasons set forth below, the Court will grant Plaintiff’s motion

to proceed in forma pauperis and partially dismiss the complaint with leave to

amend.


1
 See The Prison Litigation Reform Act of 1995, Pub. L. No. 104-134, 110 Stat. 1321 (April 26,
1996).
        Case 2:21-cv-00133-PLD Document 7 Filed 01/28/21 Page 2 of 16




I.     BACKGROUND

      Plaintiff alleges that on December 18, 2019, he was transported from SCI

Greene to SCI Camp Hill; Defendant John Doe 1 “was on duty as a transporter”

during this time. (Doc. No. 1 ¶ 11.) Once Plaintiff arrived at SCI Camp Hill, he was

escorted into a holding cell, where all inmates were ordered to strip and face the

wall. (Id. ¶¶ 13-14.) Plaintiff avers that Defendant John Doe 1 “approached [him]

from behind, grabbed [his] head[,] then banged [his] face against a wall, knocking

out [his] front, left tooth in the process.” (Id. ¶ 15.) Plaintiff was bleeding from the

mouth and requested medical care. (Id. ¶ 16.) Defendant John Doe 1 denied him

care and ordered him to give him the tooth. (Id.) Plaintiff complied and Defendant

John Doe 1 left with the tooth. (Id.) Plaintiff “filed a medical request slip to receive

medical care days later.” (Id. ¶ 17.) Plaintiff reported the assault to Defendant John

Doe 2, and Defendant John Doe 2 “informed Plaintiff his medical needs would get

resolved at the next prison.” (Id. ¶ 18.) Plaintiff avers that Defendant John Doe 2

failed to provide antibiotics, pain relief, and a replacement tooth. (Id.) Security staff

at SCI Camp Hill interviewed Plaintiff; soon after that, Plaintiff was transferred to

SCI Fayette “with his medical issue unresolved.” (Id. ¶ 19.) Plaintiff avers that

Defendant John Doe 3 also failed to provide antibiotics, pain relief, and a

replacement tooth. (Id. ¶ 20.) He maintains that “[o]nly after learning of Plaintiff’s

intention to file this complaint did Defendant Doe #3 beg[i]n the process of issuing


                                           2
         Case 2:21-cv-00133-PLD Document 7 Filed 01/28/21 Page 3 of 16




a replacement tooth.” (Id. ¶ 21.) Based on the foregoing, Plaintiff asserts violations

of his Eighth and Fourteenth Amendment rights. (Id. ¶¶ 22-37.) He seeks damages

as well as declaratory and injunctive relief. (Id. ¶¶ 39-48.)

II.    LEGAL STANDARDS

       A.     Screening and Dismissal of Prisoner Complaints

       Under 28 U.S.C. § 1915A, federal district courts must “review . . . a complaint

in a civil action in which a prisoner seeks redress from a governmental entity or

officer or employee of a governmental entity.” 28 U.S.C. § 1915A(a). If a complaint

“is frivolous, malicious, or fails to state a claim upon which relief may be granted,”

the Court must dismiss the complaint. See 28 U.S.C. § 1915A(b)(1). District courts

have a similar screening obligation with respect to actions filed by prisoners

proceeding in forma pauperis and prisoners challenging prison conditions. See 28

U.S.C. § 1915(e)(2)(B) (“[T]he court shall dismiss the case at any time if the court

determines that . . . the action or appeal . . . is frivolous or malicious [or] fails to state

a claim on which relief may be granted . . . .”); 42 U.S.C. § 1997e(c)(1) (“The Court

shall on its own motion or on the motion of a party dismiss any action brought with

respect to prison conditions under section 1983 of this title . . . by a prisoner confined

in any jail, prison, or other correctional facility if the court is satisfied that the action

is frivolous, malicious, [or] fails to state a claim upon which relief can be granted.”).




                                              3
        Case 2:21-cv-00133-PLD Document 7 Filed 01/28/21 Page 4 of 16




      A complaint is frivolous if it lacks an arguable basis either in law or fact. See

Mitchell v. Horn, 381 F.3d 523, 530 (3d Cir. 2003) (citing Neitzke v. Williams, 490

U.S. 319, 327-28 (1989)). When deciding whether a complaint fails to state a claim

on which relief may be granted, district courts apply the standard governing motions

to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

See, e.g., Smithson v. Koons, No. 15-01757, 2017 WL 3016165, at *3 (M.D. Pa. June

26, 2017) (“The legal standard for dismissing a complaint for failure to state a claim

under § 1915A(b)(1), § 1915(e)(2)(B)(ii), or § 1997e(c)(1) is the same as that for

dismissing a complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.”); Mitchell v. Dodrill, 696 F. Supp. 2d 454, 471 (M.D. Pa. 2010)

(explaining that when dismissing a complaint pursuant to § 1915A, “a court employs

the motion to dismiss standard set forth under Federal Rule of Civil Procedure

12(b)(6)”). To avoid dismissal under Rule 12(b)(6), a civil complaint must set out

“sufficient factual matter” to show that its claims are facially plausible. See Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009); Fowler v. UPMC Shadyside, 578 F.3d 203, 210

(3d Cir. 2009). The plausibility standard requires more than a mere possibility that

the defendant is liable for the alleged misconduct. “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to

relief.’” Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)). When evaluating the


                                           4
        Case 2:21-cv-00133-PLD Document 7 Filed 01/28/21 Page 5 of 16




plausibility of a complaint, the court accepts as true all factual allegations and all

reasonable inferences that can be drawn from those allegations, viewed in the light

most favorable to the plaintiff. See Iqbal, 556 U.S. at 679; In re Ins. Brokerage

Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). However, the court must not

accept legal conclusions as true, and “a formulaic recitation of the elements of a

cause of action” will not survive a motion to dismiss. See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555-56 (2007).

      Based on this standard, the United States Court of Appeals for the Third

Circuit has identified the following steps that a district court must take when

reviewing a Rule 12(b)(6) motion: (1) identify the elements that a plaintiff must

plead to state a claim; (2) identify any conclusory allegations contained in the

complaint that are “not entitled” to the assumption of truth; and (3) determine

whether any “well-pleaded factual allegations” contained in the complaint

“plausibly give rise to an entitlement to relief.” See Santiago v. Warminster Twp.,

629 F.3d 121, 130 (3d Cir. 2010). In addition, in the specific context of pro se

prisoner litigation, a district court must be mindful that a document filed pro se is

“to be liberally construed.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976). A pro

se complaint, “however inartfully pleaded,” must be held to “less stringent standards

than formal pleadings drafted by lawyers.” See Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quoting Estelle, 429 U.S. at 106) (internal quotation marks omitted)).


                                          5
        Case 2:21-cv-00133-PLD Document 7 Filed 01/28/21 Page 6 of 16




      B.      Claims Filed Pursuant to 42 U.S.C. § 1983

      Section 1983 is the vehicle by which private citizens may seek redress for

violations of federal constitutional rights committed by state officials. See 42 U.S.C.

§ 1983. The statute states, in pertinent part:

           Every person who, under color of any statute, ordinance, regulation,
           custom, or usage, of any State or Territory or the District of
           Columbia, subjects, or causes to be subjected, any citizen of the
           United States or other person within the jurisdiction thereof to the
           deprivation of any rights, privileges, or immunities secured by the
           Constitution and laws, shall be liable to the party injured in an action
           at law, suit in equity, or other proper proceeding for redress.

Id. “Section 1983 is not a source of substantive rights,” but is merely a means

through which “to vindicate violations of federal law committed by state actors.”

See Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting

Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002)). To state a cause of action

under Section 1983, a plaintiff must allege that: (1) the conduct complained of was

committed by persons acting under color of state law; and (2) the conduct violated a

right, privilege, or immunity secured by the Constitution or laws of the United States.

See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (quoting

West v. Atkins, 487 U.S. 42, 48 (1988)).




                                            6
        Case 2:21-cv-00133-PLD Document 7 Filed 01/28/21 Page 7 of 16




III.   DISCUSSION

       A.    Plaintiff’s Complaint

             1.     Claims Against Defendants Wetzel and Harry

       Plaintiff suggests that Defendant Wetzel’s “supervisory liability results from

his failure to ensure Plaintiff’s safety and medical rights due to the apparent lack of

accountability in [the] DOC inmate transfer process.” (Doc. No. 1 ¶ 28.) He avers

that Defendant Wetzel’s “acquiescence in overseeing DOC official conduct and

operations created the unsafe conditions which violated Plaintiff’s Eighth

Amendment rights.” (Id. ¶ 30.) Plaintiff argues that Defendant Harry violated his

Eighth Amendment rights “when she acquiesced in her duty to oversee DOC

officials and operations under her direct command at SCI Camp Hill.” (Id. ¶ 32.)

He avers that she authorized his transfer “with his medical needs unresolved and

assault claim being conducted outside DOC procedure of DC-ADM 802 1-B-1-A.”

(Id.) Finally, Plaintiff suggests that Defendants Wetzel and Harry violated his

Fourteenth Amendment rights by acquiescing in subordinates’ violations of his equal

protection rights. (Id. ¶ 37.)

       It appears that Plaintiff seeks to proceed against Defendants Wetzel and Harry

because of their supervisory positions. For a § 1983 claim to survive a motion to

dismiss, the plaintiff must sufficiently allege that the defendant was personally

involved in the act or acts that the plaintiff claims violated his rights. See Rode v.


                                          7
         Case 2:21-cv-00133-PLD Document 7 Filed 01/28/21 Page 8 of 16




Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988); Solan v. Ranck, 326 F. App’x

97, 100 (3d Cir. 2009). Therefore, supervisors cannot be liable under § 1983 on the

traditional standard of respondeat superior. See Santiago, 629 F.3d at 128. Instead,

there are two theories of supervisory liability that are applicable to § 1983 claims:

(1) “a supervisor may be personally liable under § 1983 if he or she participated in

violating the plaintiff’s rights, directed others to violate them, or, as the person in

charge, had knowledge of and acquiesced in his subordinates’ violations”; and (2)

policymakers may also be liable under § 1983 “if it is shown that such defendants,

‘with deliberate indifference to the consequences, established and maintained a

policy, practice or custom which directly caused [the] constitutional harm.’” See

A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir.

2004).

      In the instant case, Plaintiff’s complaint fails to set forth plausible supervisory

liability claims against Defendants Wetzel and Harry.           He has pled no facts

suggesting that they participated or had knowledge of and acquiesced in the alleged

violation of his rights, and he has not identified any policy that allegedly caused the

violation of his rights. See McTernan v. City of York, Pa., 564 F.3d 636, 658 (3d

Cir. 2009). Accordingly, Plaintiff’s claims against Defendants Wetzel and Harry, as

pled, are subject to dismissal at this time.




                                           8
          Case 2:21-cv-00133-PLD Document 7 Filed 01/28/21 Page 9 of 16




              2.    Claims Against Defendants John Does 1 and 2

                    a.    Eighth Amendment

         The Eighth Amendment prohibits the infliction of cruel and unusual

punishment on prisoners. There are several types of Eighth Amendment claims,

including the denial of or inadequate access to medical care and the use of excessive

force.    An Eighth Amendment claim includes both objective and subjective

components. See Wilson v. Seiter, 501 U.S. 294, 298 (1991). Serious hardship to

the prisoner is required to satisfy the Eighth Amendment’s objective component.

See id. The subjective component is met if the person or persons causing the

deprivation acted with “a sufficiently culpable state of mind.” Id.

         To establish an Eighth Amendment claim based on a prison’s denial of

medical care, an inmate must allege acts or omissions by prison officials that were

sufficiently harmful to evidence deliberate indifference to a serious medical need.

See Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004); Natale v. Camden Cty.

Correctional Facility, 318 F.3d 575, 582 (3d Cir. 2003). The relevant inquiry is

whether the defendant (1) was subjectively deliberately indifferent to (2) the

plaintiff’s objectively serious medical needs. See Farmer v. Brennan, 511 U.S. 825,

834, 837 (1994); Chavarriaga v. N.J. Dep’t of Corr., 806 F.3d 210, 226 (3d Cir.

2015).




                                         9
       Case 2:21-cv-00133-PLD Document 7 Filed 01/28/21 Page 10 of 16




      The “deliberate indifference” prong of the Eighth Amendment test requires

that the defendant actually know of and disregard “an excessive risk to inmate health

or safety.” See Farmer, 511 U.S. at 837. Circumstantial evidence may establish

subjective knowledge if it shows that the excessive risk was so obvious that the

official must have known about it. See Beers-Capitol v. Whetzel, 256 F.3d 120, 133

(3d Cir. 2001) (citing Farmer, 511 U.S. at 842). The Third Circuit has found

deliberate indifference when a prison official: (1) knows of a prisoner’s need for

medical treatment and intentionally refuses to provide it; (2) delays necessary

medical treatment for a non-medical reason; or (3) prevents a prisoner from

receiving needed or recommended medical treatment. See Rouse v. Plantier, 182

F.3d 192, 197 (3d Cir. 1999).

      The Eighth Amendment’s protection against cruel and unusual punishment is

the “primary source of substantive protection in cases where a[] [convicted] inmate

challenges a prison official’s use of force as excessive and unjustified.” See Brooks

v. Kyler, 204 F.3d 102, 105 (3d Cir. 2000). The standard governing the Court’s

inquiry as to whether a plaintiff has a viable Eighth Amendment excessive force

claim is “whether force was applied in a good faith effort to maintain or restore

discipline or maliciously and sadistically for the very purpose of causing harm.” See

Giles v. Kearney, 571 F.3d 318, 326 (3d Cir. 2009) (quoting Whitley v. Albers, 475




                                         10
        Case 2:21-cv-00133-PLD Document 7 Filed 01/28/21 Page 11 of 16




U.S. 312, 319 (1986)).      In making this determination, courts are tasked with

evaluating the following factors:

      (1) the need for the application of force; (2) the relationship between
      the need and the amount of force that was used; (3) the extent of injury
      inflicted; (4) the extent of the threat to the safety of staff and inmates,
      as reasonably perceived by the responsible officials on the basis of the
      facts known to them; and (5) any efforts made to temper the severity of
      a forceful response.

Brooks, 204 F.3d at 106 (quoting Whitley, 475 U.S. at 321).

      In his complaint, Plaintiff avers that Defendant John Doe 1 used excessive

force when Plaintiff was against the wall for a strip search by grabbing his head and

slamming his face against the wall. (Doc. No. 1 ¶ 15.) Plaintiff also suggests that

Defendants John Does 1 and 2 failed to provide any medical care for his missing

tooth. (Id. ¶¶ 16-18.) In light of these allegations, the Court concludes that Plaintiff

has set forth plausible Eighth Amendment claims regarding excessive force and the

denial of medical care against Defendants John Does 1 and 2. Accordingly, Plaintiff

will be permitted to proceed on these claims at this time.

                    b.     Fourteenth Amendment

      Plaintiff avers that Defendant John Doe 1 violated his equal protection rights

under the Fourteenth Amendment by assaulting him and denying him access to

medical attention. (Doc. No. 1 ¶ 35.) Plaintiff suggests that Defendant John Doe 1

would have reported the assault and provided medical attention for “similarly

situated inmates who suffered in the same manner not from Defendant Doe #1’s
                                          11
        Case 2:21-cv-00133-PLD Document 7 Filed 01/28/21 Page 12 of 16




wrongful actions.” (Id.) Plaintiff maintains that Defendant John Doe 2 violated his

equal protection rights as well. (Id. ¶ 37.)

      The Equal Protection Clause requires all persons “similarly situated” to be

treated alike by state actors. See City of Cleburne v. Cleburne Living Ctr., 473 U.S.

432, 439 (1985). Traditionally, “[i]n order to establish a prima facie case of

discrimination under the Equal Protection Clause, [plaintiffs] need[] to prove that

they were members of a protected class [such as race or gender] and that they

received different treatment than that received by similarly-situated individuals.”

See Oliveira v. Twp. of Irvington, 41 F. App’x 555, 559 (3d Cir. 2002). However,

where a plaintiff alleges that he alone “has been intentionally treated differently from

others similarly situated and that there is no rational basis for the difference in

treatment,” he may raise a “class of one” equal protection claim. See Engquist v.

Or. Dep’t of Agric., 553 U.S. 591, 598 (2008). To maintain such a claim, a plaintiff

must establish that he has been irrationally singled out for disparate treatment. See

id. “[A]t the very least, to state a claim under [a class of one theory], a plaintiff must

allege that (1) the defendant treated him differently from others similarly situated,

(2) the defendant did so intentionally, and (3) there was no rational basis for the

difference in treatment.” Mosca v. Cole, 217 F. App’x 158, 164 (3d Cir. 2007).

When alleging the existence of similarly situated individuals, plaintiffs “cannot use

allegations . . . that amount to nothing more than ‘conclusory, boilerplate language’


                                           12
        Case 2:21-cv-00133-PLD Document 7 Filed 01/28/21 Page 13 of 16




to show that he may be entitled to relief,” and “bald assertion[s] that other[s] . . .

were treated in a dissimilar manner” will not suffice. See Young v. New Sewickley

Twp., 160 F. App’x 263, 266 (3d Cir. 2005) (citing Evancho v. Fisher, 423 F.3d 347,

353 (3d Cir. 2005)).

      Plaintiff’s complaint, as pled, fails to set forth equal protection claims against

Defendants John Does 1 and 2. Plaintiff has not pled any facts suggesting that

Defendant John Does 1 and 2 intentionally treated him differently from other

similarly situated inmates. Plaintiff’s allegations, at this time, amount to nothing

more than conclusory language and bald assertions. See id. The Court, therefore,

will dismiss Plaintiff’s Fourteenth Amendment equal protection claims against

Defendants John Does 1 and 2.

             3.    Claims Against Defendants Capozza and John Doe 3

      As noted above, Plaintiff also raises claims against Defendants Capozza and

John Doe 3, asserting that they violated his Eighth and Fourteenth Amendment rights

by failing to provide adequate medical treatment and failing to report the assault.

Plaintiff’s claims against Defendants Capozza and John Doe 3 concern events that

occurred at SCI Fayette, in Fayette County, within the Western District of

Pennsylvania. See 28 U.S.C. § 118(c). Accordingly, because there is no apparent

basis for venue for these claims in this district, and because Defendants Capozza and

John Doe 3 are located there, the Court will transfer Plaintiff’s claims against these


                                          13
        Case 2:21-cv-00133-PLD Document 7 Filed 01/28/21 Page 14 of 16




Defendants to the United States District Court for the Western District of

Pennsylvania. See 28 U.S.C. § 1391(b) & 1406(a); Lafferty v. St. Riel, 495 F.3d 72,

74-75 & n.3 (3d Cir. 2007) (declining to disturb district court’s sua sponte transfer

under § 1406(a)); Decker v. Dyson, 165 F. App’x 951, 954 n.3 (3d Cir. 2006) (district

court may sua sponte transfer case under § 1406(a)).

      B.     Leave to Amend

      Courts are cautioned that because of the liberal pleading standard, a plaintiff

should generally be granted leave to amend before dismissing a claim that is merely

deficient. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

The federal rules allow for liberal amendments in light of the “principle that the

purpose of pleading is to facilitate a proper decision on the merits.” Foman v. Davis,

371 U.S. 178, 182 (1962) (citations and internal quotations omitted). The Court may

deny a motion to amend where there is “undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of the amendment.” Id. The Court must also determine

that a proposed amendment would be futile if the complaint, as amended, would not

survive a motion to dismiss for failure to state a claim. In re NAHC, Inc. Sec. Litig.,

306 F.3d 1314, 1332 (3d Cir. 2002).




                                          14
        Case 2:21-cv-00133-PLD Document 7 Filed 01/28/21 Page 15 of 16




      Based on the foregoing, it is neither clear that amendment would be futile, nor

is there any basis to believe that amendment would be inequitable, with respect to

Plaintiff’s claims against Defendants Wetzel and Harry, as well as his Fourteenth

Amendment equal protection claims against Defendants John Does 1 and 2.

Accordingly, Plaintiff will be granted leave to file an amended complaint with

respect to such claims. Plaintiff is advised that the amended complaint must be

complete in all respects. It must be a new pleading that stands by itself without

reference to the original complaint or any other document. The amended complaint

should set forth Plaintiff’s claims in short, concise, and plain statements as required

by Rule 8 of the Federal Rules of Civil Procedure. Each paragraph should be

numbered. It should specify which actions are alleged as to which defendants and

sufficiently allege personal involvement of each defendant in the acts that he claims

violated his rights. Mere conclusory allegations will not set forth a plausible claim.

Plaintiff is advised that if he fails to file an amended complaint, the above-captioned

case will proceed only as to his Eighth Amendment claims against Defendants John

Does 1 and 2.

IV.   CONCLUSION

      For the foregoing reasons, the Court will grant Plaintiff’s motion for leave to

proceed in forma pauperis (Doc. No. 2) and partially dismiss his complaint (Doc.

No. 1) for failure to state a claim upon which relief may be granted pursuant to 28


                                          15
        Case 2:21-cv-00133-PLD Document 7 Filed 01/28/21 Page 16 of 16




U.S.C. § 1915(e)(2)(B)(ii). Plaintiff’s claims against Defendants Wetzel and Harry,

and his Fourteenth Amendment equal protection claims against Defendants John

Does 1 and 2, will be dismissed without prejudice to Plaintiff’s right to file an

amended complaint as set forth above. If Plaintiff fails to file an amended complaint,

the above-captioned case will proceed only as to his Eighth Amendment claims

against Defendants John Does 1 and 2. Plaintiff’s claims against Defendants

Capozza and John Doe 3 will be transferred to the United States District Court for

the Western District of Pennsylvania. An appropriate Order follows.



                                       s/ Sylvia H. Rambo
                                       United States District Judge

Dated: January 28, 2021




                                         16
